                 Case 20-22806                    Doc 7          Filed 05/08/20 Entered 05/08/20 19:15:17                     Desc Main
                                                                    Document    Page 1 of 3
                                                               United States Bankruptcy Court
                                                                            District of Utah
 In re      Penumbra Brands Holdings, Inc.                                                                 Case No.
                                                                                  Debtor(s)                Chapter       11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities              Kind of Interest
 business of holder
 AJL Investment, LLC                                                 Class C.     1,309,411                           Stock
 1250 Prospect Street, Suite 120                                     Common Stock
 La Jolla, CA 92037                                                  Warrants

 Bedford Falls Capital LLC                                           Class C        1,831,131                         Stock
 c/o Kevin L. Passarello                                             Common
 10 S. Liberty Street
 Middleburg, VA 20118

 Best Buy Co., Inc.                                                  Class C      4,389,939                           Stock
 7601 Penn Avenue South                                              Common Stock
 Minneapolis, MN 55423-3645                                          Warrants

 Bill Bradley                                                        Class B-1      1,306,435                         Stock
 711 Fifth Avenue, 10th Floor                                        Non-Voting
 New York, NY 10022                                                  Common

 Bill Bradley                                                        Class B-2      1,119,946                         Stock
 711 Fifth Avenue, 10th Floor                                        Non-Voting
 New York, NY 10022                                                  Common

 Blue Sage Capital Partners                                          Class B-1      9,408,722                         Stock
 1575 Blue Sage Court                                                Non-Voting
 Boulder, CO 80305                                                   Common
                                                                     Warrants

 Brett Bradshaw                                                      Class D        25,427.815                        Stock
 3930 Glade Hollow Way                                               Common
 Bountiful, UT 84010

 Bridgewater Capital Corporation                                     Class C        4,727,806                         Stock
 c/o James R. Treptow                                                Common
 6039 Hickory Tree Lane
 Middleburg, VA 20118

 CGP Pong Debt Holdings, LLC                                         Class C      9,625,425                           Stock
 599 West Putnam Avenue                                              Common Stock
 Greenwich, CT 06830                                                 Warrants

 CGP Pong Holdings LLC                                               Class C        135,641,557                       Stock
 599 West Putnam Avenue                                              Common
 Greenwich, CT 06830-6005

 Elizabeth and Richard Miller                                        Class C        165,270                           Stock
 1125 Fifth Ave., 12th Floor                                         Common
 New York, NY 10128-0143


Sheet 1 of 3 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                 Case 20-22806                    Doc 7          Filed 05/08/20 Entered 05/08/20 19:15:17            Desc Main
                                                                    Document    Page 2 of 3

 In re:    Penumbra Brands Holdings, Inc.                                                         Case No.
                                                                                   Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                         (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities     Kind of Interest
 business of holder

 Glenn William Enterprises, LLC                                      Class D        233,158,822              Stock
 PO Box 266                                                          Common
 Heber City, UT 84032

 Hercules Technology III, L.P.                                       Class C      1,662,441                  Stock
 31 St. James Avenue, Suite 790                                      Common Stock
 Boston, MA 02116                                                    Warrants

 Kensington Private Equity LLC                                       Class C        2,532,581                Stock
 c/o Alison H. Mosca                                                 Common
 26 patriot Place, Suite 301
 Foxboro, MA 02035

 Kent Forsgren                                                       Class D        7,078,241                Stock
 1409 Alice Ln.                                                      Common
 Farmington, UT 84025

 MAG Ventures, LLC                                                   Class C        1,493,465                Stock
 3 Fawn Hill Rd.                                                     Common
 Burlington, CT 06013

 MAG Ventures, LLC                                                   Class C      872,941                    Stock
 3 Fawn Hill Rd.                                                     Common Stock
 Burlington, CT 06013                                                Warrants

 MJE Holdings, Ltd.                                                  Class D        80,553,468               Stock
 3377 Niblick Drive                                                  Common
 Park City, UT 84098

 Nonlinear Ion Dynamics LLC                                          Class C        2,313,778                Stock
 c/o Alfred Y. Wong                                                  Common
 13700 Saticoy Street
 Panorama City, CA 91402

 Robert M. Manning                                                   Class C        298,693                  Stock
 32 Yarmouth Road                                                    Common
 Norwalk, CT 06853

 Robert M. Manning                                                   Class C      174,588                    Stock
 32 Yarmouth Road                                                    Common Stock
 Norwalk, CT 06853                                                   Warrants

 Sealion Enterprises, LLC                                            Class D        38,468,704               Stock
 1476 Comptons Pt.                                                   Common
 Farmington, UT 84025




List of equity security holders consists of 3 total page(s)
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                 Case 20-22806                    Doc 7          Filed 05/08/20 Entered 05/08/20 19:15:17                               Desc Main
                                                                    Document    Page 3 of 3

 In re:    Penumbra Brands Holdings, Inc.                                                                Case No.
                                                                                     Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                         (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities                        Kind of Interest
 business of holder

 Stephen J. Luczo Revocable Trust                                    Class C          826,349                                   Stock
 c/o Stephen J. Luczo, Trustee                                       Common
 PO Box 277
 Los Gatos, CA 95031-0277

 Velos Partners Fund I LP                                            Class C          13,702,062                                Stock
 10940 Wilshire Blvd., Suite 600                                     Common
 Los Angeles, CA 90024


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the CEO of the corporation named as the debtor in this case, declare under penalty of perjury that I have read the
foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date May 8, 2020                                                              Signature /s/ Gentry Jensen
                                                                                            Gentry Jensen

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




List of equity security holders consists of 3 total page(s)
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
